OPINION OF THE COURT
PER CURIAM
The trial court has broad discretion to determine whether preemptory challenges are racially motivated. State v Slappy, 522 So.2d 18 (Fla.), cert. denied, 108 S.Ct. 2873 (1988). “In trying to achieve the delicate balance between eliminating racial prejudice and the right to exercise preemptory challenges, we must necessarily rely on the inherent fairness and color blindness of our trial judges who are on the scene and who themselves get a ‘feet’ for what is going on in the jury selection process.” Reed v State, 15 FLW (Fla. March 1, 1990). We *2cannot say the trial judge abused his discretion in finding the state’s challenge of a black juror was supporting by racially neutral reasons.
AFFIRMED.